Exhibit 10.6

THIS FORM OF AWARD AGREEMENT IS PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933

AIR TRANSPORT SERVICES GROUP

AMENDED AND RESTATED

2005 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNITS AWARD AGREEMENT

GRANTED TO [NAME] ON [DATE]

Air Transport Services Group (“Company”) and its shareholders believe that their
business interests are best served by extending to you an opportunity to earn
additional compensation based on the growth of the Company’s business. To this
end, the Company and its shareholders adopted the Air Transport Services Group
2005 Long-Term Incentive Plan (“Plan”) as a means through which you may share in
the Company’s success. This is done by granting Awards to non-employee directors
like you. If you satisfy the conditions described in this Agreement (and the
Plan), your Award will mature into common shares of the Company.

This Award Agreement describes many features of your Award and the conditions
you must meet before you may receive the value associated with your Award. To
ensure you fully understand these terms and conditions, you should:

 

  •  

Read the Plan and the Plan’s Prospectus carefully to ensure you understand how
the Plan works;

 

  •  

Read this Award Agreement carefully to ensure you understand the nature of your
Award and what you must do to earn it; and

 

  •  

Contact W. Joseph Payne at (937) 382-5591 ext. 62686 if you have any questions
about your Award.

Also, no later than [Date], you must return a signed copy of the Award Agreement
to:

W. Joseph Payne

Air Transport Services Group

145 Hunter Drive

Wilmington, Ohio 45177

If you do not do this, your Award will be revoked automatically as of the date
it was granted and you will not be entitled to receive anything on account of
the retroactively revoked Award.

Section 409A of the Internal Revenue Code (“Section 409A”) imposes substantial
penalties on persons who receive some forms of deferred compensation (see the
Plan’s Prospectus for more information about these penalties). Your Award has
been designed to avoid these penalties. As a condition of accepting this Award,
you must agree to accept any revisions to your Award Agreement that the Company
subsequently determines to be necessary in order for you to avoid these
penalties, without any further consideration, even if those revisions change the
terms of your Award and reduce its value or potential value.



--------------------------------------------------------------------------------

1. Nature of Your Award

You have been granted Restricted Stock Units (“RSUs”). If you satisfy the
conditions described in this Award Agreement, your RSUs will be converted into
an equal number of shares of Company stock. Federal income tax rules apply to
RSUs. These and other conditions affecting your RSUs are described in this Award
Agreement, the Plan and the Plan’s Prospectus, all of which you should read
carefully.

No later than [Date] you must return a signed copy of this Award Agreement to:

W. Joseph Payne

Air Transport Services Group

145 Hunter Drive

Wilmington, Ohio 45177

If you do not do this, your Award will be revoked automatically as of the Grant
Date and you will not be entitled to receive anything on account of the
retroactively revoked Award.

 

  a. Grant Date: Your RSUs were issued on [Date].

This is the date you begin to earn your Award.

 

  b. Number of RSUs: You have been granted [Number] RSUs. The conditions that
you must meet before the Award matures into shares of Company stock are
discussed below in the section titled “When Your Award Will Be Settled.”

 

  c. Restriction Period: The period that begins on the Grant Date (i.e., [Date])
and ends on [Date]. This is the period over which the Plan committee will
determine if you have met the conditions imposed on your Award.

2. When Your Award Will Be Settled

 

  •  

Normal Settlement Date: If you continue to serve as a non-employee director
throughout the Restriction Period, your RSUs will be converted to an equal
number of shares of Company stock and distributed to you within 60 days
following your Termination of Service (as defined in the Plan). However, if you
do not continue to serve as a non-employee director throughout the Restriction
Period, your RSUs will be forfeited. However, your RSUs may be settled earlier
in the circumstances described in the next section.

 

  •  

How Your RSUs Might Be Settled Earlier Than the Normal Settlement Date: All
restrictions on your RSUs will be removed automatically and [Number] shares of
Company stock will be distributed to you if, before [Date]:

 

  •  

Your board service terminates because of death, disability (as defined in the
Plan) or after completing one full term as a board member; or

 

2



--------------------------------------------------------------------------------

  •  

There is a Business Combination (as defined in the Plan).

 

  •  

How Your RSUs May Be Forfeited: You will forfeit any RSUs if, before your RSUs
are settled:

 

  •  

Without the Company’s advance written consent, you agree to or actually serve in
any capacity for a business or entity that competes with any portion of the
Company’s or any Subsidiary’s (as defined in the Plan) business or provide
services (including business consulting) to an entity that competes with any
portion of the Company’s or any Subsidiary’s business;

 

  •  

You refuse or fail to consult with, supply information to or otherwise cooperate
with the Company after having been requested to do so; or

 

  •  

You deliberately engage in any action that the Company decides harms the Company
or any Subsidiary.

3. Settling Your Award

If all applicable conditions have been met, your RSUs will be settled. At that
time, you will receive one share of Company stock for each RSU you have earned.

4. Other Rules Affecting Your Award

 

  a. Units Your RSUs are Settled: Until your RSUs are settled, you may not
exercise any voting rights associated with shares underlying your RSUs. Nor will
you be entitled to receive any dividends paid on these shares.

 

  b. Beneficiary Designation: You may name a Beneficiary or Beneficiaries to
receive any portion of you Award that is settled after you die. This may be done
only on the attached Beneficiary Designation Form and by following the rules
described in that form and in the Plan. If you have not made an effective
Beneficiary designation, your Beneficiary will be your surviving spouse or, if
you do not have a surviving spouse, your estate.

 

  c. Tax Withholding: You (and not the Company) are solely responsible for any
income and other tax withholding obligation associated with this Award or its
conversion to shares of Company stock.

 

  d.

Transferring Your RSUs: Normally your RSUs may not be transferred to another
person. However, you may complete a Beneficiary Designation Form to name the
person to receive the value of any RSUs that are settled after you die. Also,
the Committee may

 

3



--------------------------------------------------------------------------------

  allow you to place your RSUs into a trust established for your benefit or the
benefit of your family. Contact W. Joseph Payne at (937) 382-5591 ext. 62686 or
at the address given below if you are interested in doing this.

 

  e. Governing Law: This Award Agreement will be construed in accordance with
and governed by the laws (other than laws governing conflicts of laws) of the
United States and of the State of Ohio, except to the extent that the Delaware
General Corporation Law is mandatorily applicable.

 

  f. Other Agreements: Also, your RSUs will be subject to the terms of any other
written agreements between you and the Company.

 

  g. Adjustments to Your RSUs: Your Award will be adjusted, if appropriate, to
reflect any change to the Company’s capital structure (e.g., the number of your
RSUs will be adjusted to reflect a stock split).

 

  h. Other Rules: Your RSUs also are subject to more rules described in the Plan
and in the Plan’s Prospectus. You should read both these documents carefully to
ensure you fully understand all the conditions of this Award.

5. Tax Treatment of Your Award

The federal income tax treatment of your RSUs is discussed in the Plan’s
Prospectus which you should read carefully.

*****

You may contact W. Joseph Payne at (937) 382-5591 ext. 62686 or at the address
given below if you have any questions about your Award or this Award Agreement.

*****

6. Your Acknowledgment of Award Conditions

Note: You must sign and return a copy of this Award Agreement to W. Joseph Payne
at the address given below no later than [Date].

 

4



--------------------------------------------------------------------------------

By signing below, I acknowledge and agree that:

 

  •  

A copy of the Plan has been made available to me;

 

  •  

I have received a copy of the Plan’s Prospectus;

 

  •  

I understand and accept the conditions placed on my Award and understand what I
must do to earn my Award;

 

  •  

I will consent (on my own behalf and on behalf of my beneficiaries and without
any further consideration) to any change to my Award or this Award Agreement to
avoid paying penalties under Section 409A of the Internal Revenue Code, even if
those changes affect the terms of my Award and reduce its value or potential
value; and

 

  •  

If I do not return a signed copy of this Award Agreement to the address shown
below not later than [Date], my Award will be revoked automatically as of the
date it was granted and I will not be entitled to receive anything on account of
the retroactively revoked Award.

[Name]

 

 

(signature)

 

Date signed:  

 

A signed copy of this form must be sent to the following address no later than
[Date]:

W. Joseph Payne

Air Transport Services Group

145 Hunter Drive

Wilmington, Ohio 45177

After it is received, the Air Transport Services Group 2005 Long-Term Incentive
Plan Committee will acknowledge receipt of your signed agreement.

 

5



--------------------------------------------------------------------------------

*****

Committee’s Acknowledgment of Receipt

A signed copy of this Award Agreement was received on
                                .

 

By:  

 

[Name]:  

             Has complied with the conditions imposed on the grant and the Award
and the Award Agreement remains in effect; or

             Has not complied with the conditions imposed on the grant and the
Award and the Award Agreement are revoked as of the Grant Date because

 

 

describe deficiency

Air Transport Services Group 2005 Long-Term Incentive Plan Committee

 

By:  

 

Date:  

 

Note: Send a copy of this completed form to W. Joseph Payne and keep a copy as
part of the Plan’s permanent records.

 

6



--------------------------------------------------------------------------------

AIR TRANSPORT SERVICES GROUP

AMENDED AND RESTATED

2005 LONG-TERM INCENTIVE PLAN

BENEFICIARY DESIGNATION FORM

RELATING TO RESTRICTED STOCK UNITS ISSUED TO [NAME] ON [DATE]

Instructions for Completing This Form

You may use this form to [1] name the person you want to receive any amount due
under the Air Transport Services Group 2005 Long-Term Incentive Plan after your
death or [2] change the person who will receive these benefits.

There are several things you should know before you complete this form.

First, if you do not elect another Beneficiary, any amount due to you under the
Plan when you die will be paid to your surviving spouse or, if you have no
surviving spouse, to your estate.

Second, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this form.

Third, your election will be effective only if this form is completed properly
and returned to W. Joseph Payne at the address given below.

Fourth, all elections will remain in effect until they are changed (or until all
death benefits are paid).

Fifth, if you designate your spouse as your Beneficiary but are subsequently
divorced from that person (or your marriage is annulled), your Beneficiary
designation will be revoked automatically.

Sixth, if you have any questions about this form or if you need additional
copies of this form, please contact W. Joseph Payne at (937) 382-5591 ext. 62686
or at the address given below.

 

7



--------------------------------------------------------------------------------

1.00 Designation of Beneficiary

1.01 Primary Beneficiary:

I designate the following persons as my Primary Beneficiary or Beneficiaries to
receive any amount due under the Award Agreement described at the top of this
form after my death. This benefit will be paid, in the proportion specified, to:

 

                 % to   

 

   (Name)    (Relationship)

 

Address:

  

 

 

                 % to   

 

   (Name)    (Relationship)

 

Address:

  

 

 

                 % to   

 

   (Name)    (Relationship)

 

Address:

  

 

 

                 % to   

 

   (Name)    (Relationship)

 

Address:

  

 

1.02 Contingent Beneficiary

If one or more of my Primary Beneficiaries dies before I die, I direct that any
amount due under the Award Agreement described at the top of this form after my
death:

             Be paid to my other named Primary Beneficiaries in proportion to
the allocation given above (ignoring the interest allocated to the deceased
Primary Beneficiary); or

             Be distributed among the following Contingent Beneficiaries.

 

                 % to   

 

   (Name)    (Relationship)

 

Address:

  

 

 

                 % to   

 

   (Name)    (Relationship)

 

Address:

  

 

 

                 % to   

 

   (Name)    (Relationship)

 

Address:

  

 

 

                 % to   

 

   (Name)    (Relationship)

 

Address:

  

 

 

8



--------------------------------------------------------------------------------

****

Elections made on this form will be effective only after this form is received
by W. Joseph Payne and only if it is fully and properly completed and signed.

Name: [Name]

 

Soc. Sec. No.:

  

 

 

Date of Birth:   

 

 

Address:   

 

 

 

Sign and return this form to W. Joseph Payne at the address given below

 

 

    

 

Date      Signature

Return this signed form to W. Joseph Payne at the following address:

W. Joseph Payne

Air Transport Services Group

145 Hunter Drive

Wilmington, Ohio 45177

 

Received on:  

 

By:  

 

 

9